United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3954
                                    ___________

Ellery R. Blue Hair,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Father Gary Lantz,                       *   [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: January 17, 2003

                               Filed: January 24, 2003
                                    ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

      Ellery R. Blue Hair appeals the district court’s1 pre-service dismissal without
prejudice of his civil complaint for lack of federal-question or diversity jurisdiction.
For the reasons explained by the district court, we agree with the court that it lacked
subject matter jurisdiction over the action. See Hansen v. United States, 248 F.3d
761, 763 (8th Cir. 2001) (standard of review). Accordingly, we affirm. See 8th Cir.
R. 47A(a).

      1
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-